Citation Nr: 0908126	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.  

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, right lower extremity 
on a schedular basis.

5.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, left lower extremity on 
a schedular basis.

6.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, right lower extremity 
on an extraschedular basis.

7.  Entitlement to an initial disability rating greater than 
10 percent for peripheral neuropathy, left lower extremity on 
an extraschedular basis.

8.  Entitlement to a disability rating greater than 20 
percent for arthritis of the cervical spine.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Veteran testified before a Decision Review Officer at the 
RO in May 2006.  He subsequently testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
September 2008.  Transcripts of these proceedings are 
associated with the claims file.  While at the September 2008 
hearing the Veteran submitted private treatment records dated 
from January 2003 to October 2005 along with a waiver of RO 
review. 

In April 1984 correspondence the Veteran raised the issues of 
entitlement to service connection for residuals of an in-
service automobile accident, hemorrhoids, hearing loss, 
tinnitus, a nervous condition, and left toe paralysis.  In 
July 1984 correspondence the Veteran withdrew the claim for 
service connection for residuals of an in-service automobile 
accident and stated that he was continuing his claims for 
service connection for hearing loss and a left toe disorder.  
There matters were never adjudicated and are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The issues of entitlement to a TDIU and entitlement to an 
initial disability rating greater than 10 percent for 
peripheral neuropathy of each lower extremity on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence that the Veteran's 
current peripheral neuropathy of the bilateral upper 
extremities is related to his service-connected diabetes 
mellitus.  

2.  There is no evidence of degenerative disc disease of the 
low back in service, or within one year after service, and no 
competent medical evidence linking the Veteran's current 
degenerative disc disease of the low back with his period of 
service.

3.  The Veteran's peripheral neuropathy, right lower 
extremity, has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.

4.  The Veteran's peripheral neuropathy, left lower 
extremity, has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.

5.  The Veteran's arthritis of the cervical spine, even with 
consideration of the Veteran's complaints of pain, does not 
cause forward flexion of the cervical spine spine to 15 
degrees or less or 170 degrees or less of combined motion of 
the cervical spine.  Intervertebral disc syndrome is not 
shown.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for peripheral neuropathy of 
the bilateral upper extremities are met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 (2008).

3.  The criteria for an initial disability rating greater 
than 10 percent, on a schedular basis, for the Veteran's 
service-connected peripheral neuropathy, right lower 
extremity, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, Part 4, including § 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for an initial disability rating greater 
than 10 percent, on a schedular basis, for the Veteran's 
service-connected peripheral neuropathy, left lower 
extremity, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, Part 4, including § 4.124a, 
Diagnostic Code 8520 (2008).

5.  The criteria for a disability rating greater than 20 
percent for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
current bilateral peripheral neuropathy of the upper 
extremities is related to his service-connected diabetes-
mellitus.  The Veteran is already in receipt of service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The Veteran also contends that his currently 
service-connected bilateral peripheral neuropathy of the 
lower extremities and arthritis of the cervical spine are 
more disabling than currently evaluated.  Finally, the 
Veteran contends that he is unable to work due to his 
service-connected disabilities and is requesting a total 
disability rating based on individual unemployability.    

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).


Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Peripheral Neuropathy of the Upper Extremities

As above, the Veteran contends that his current bilateral 
peripheral neuropathy of the upper extremities is related to 
his service-connected diabetes.  The Veteran is already in 
receipt of service connection for bilateral peripheral 
neuropathy of the lower extremities due to his service-
connected diabetes.  The Veteran was afforded a VA peripheral 
neuropathy examination in August 2006.  This examination 
report shows peripheral neuropathy of the lower extremities, 
bilaterally but does not show peripheral neuropathy of the 
upper extremities.  The August 2006 VA examiner opined that 
the Veteran's peripheral neuropathy of the lower extremities 
was related to his service-connected diabetes mellitus.  
Based on this examination, the Veteran was afforded service 
connection for peripheral neuropathy of the lower 
extremities, a known complication of diabetes.  

In connection with this claim the Veteran submitted a 
statement from his private physician, Dr. P.P. dated 
September 2006 in which Dr. P.P. noted that the Veteran had a 
diagnosis of peripheral neuropathy of both upper extremities 
which was likely to be partially related to nerve impingement 
at the elbows and was "at least as likely as not" related 
to his service-connected diabetic peripheral neuropathy.  

The Veteran was afforded another VA peripheral neuropathy 
examination in October 2007.  This examination report shows 
peripheral ulnar neuropathy of the upper extremities, 
bilaterally.  However, the examiner opined that the Veteran's 
bilateral upper extremity neuropathy was not caused by or a 
result of his service-connected diabetes.  The examiner noted 
that ulnar nerve dysfunction was a common form of peripheral 
neuropathy.  It occurs when there is damage to the ulnar 
nerve, which travels down the arm and supplies flexion 
(bending movement) to the wrist and aids in movement and 
sensation of the wrist and hand.  Dysfunction of a single 
nerve group (such as the ulnar nerve) is classed as 
mononeuropathy.  Mononeuropathy implies a local cause of the 
nerve damage and, thus, the Veteran's bilateral peripheral 
neuropathy of the upper extremities was not caused by his 
service-connected diabetes.  

Subsequent VA outpatient treatment reports dated in March and 
June 2008, signed by the Chief of Neurology, show an 
impression of diabetic neuropathy in the upper extremities.  
In a May 2008 statement from Dr. H.O., the Veteran's private 
physician stated that she reviewed the March 2008 VA 
outpatient treatment report and agreed that the Veteran's 
ulnar neuropathy of the upper extremities was most likely 
related to his service-connected diabetes.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current 
peripheral neuropathy of the upper extremities is related to 
his service-connected diabetes.  See 38 U.S.C.A. § 5107(b).  
The March and June 2008 VA outpatient treatment reports as 
well as the May 2008 statement from Dr. H.O. provide a 
plausible basis to conclude that the Veteran's peripheral 
neuropathy of the upper extremities is related to his 
service-connected diabetes.  Thus, service connection for 
peripheral neuropathy of the bilateral upper extremities is 
granted.  

2.	Low Back Disorder

The Veteran's service treatment records are negative for a 
low back disorder in service.  While the Veteran's October 
1980  "Report of Medical History" at separation shows 
complaints of "recurrent back pain" this report and the 
Veteran's October 1980 separation examination shows findings 
of arthritis of the cervical spine with the rest of the 
Veteran's spine as reportedly "normal."

Immediately upon separation from service in February 1981 the 
Veteran filed a claim for service connection for a cervical 
spine disorder.  He was afforded a VA examination in May 
1981.  This examination report showed arthritis of the 
cervical spine but made no findings as to the Veteran's low 
back.  By rating decision dated in July 1981 the RO granted 
service connection for arthritis of the cervical spine.      
The earliest evidence of a low back disorder is a VA X-ray of 
the low back dated in September 2005 showing degenerative 
disc disease of at L4-L5 and L5-S1.  
.  
The Board finds that the preponderance of the evidence is 
against the claim of service connection for a low back 
disorder.  First, there is no evidence of a low back disorder 
in service or within one year after service.  While the 
Veteran complained of "recurrent back pain" in his October 
1980 "Report of Medical History" the Veteran's separation 
examination showed specific findings of arthritis of the 
cervical spine and no disability of the lower spine.  
Furthermore, there is no evidence of a low back disorder 
until at least 2005, approximately 26 years after service.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current low 
back disorder to an incident of the Veteran's active military 
service to include his service-connected cervical spine 
disorder.    

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

In deciding the Veteran's increased evaluation claims, the 
Board will also consider whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

1.	Peripheral Neuropathy of the bilateral lower 
extremities

The Veteran's peripheral neuropathy of the bilateral lower 
extremities is currently rated as 10 percent disabling for 
each extremity under 38 C.F.R. § 4.124A, Diagnostic Code (DC) 
8520 for paralysis of the sciatic nerve.  Under DC 8520, a 10 
percent rating is assigned for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.
  
The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123.

Evidence relevant to the current severity of the Veteran's 
peripheral neuropathy of the lower extremities includes a VA 
examination report dated in August 2006.  During this 
examination the Veteran reported that he had a progressive 
cramping in his legs and tingling in his toes for the past 3-
4 years with an antecedent history of diabetes mellitus in 
1980.  He claimed that there were no flare-ups but that it 
was a progressive, relentless, insidious cramping of the 
legs, tiredness of the legs, and burning of the feet without 
any known aggravating, alleviating, precipitating factors or 
treatment.  He was on medication for the peripheral nerves 
without any side effects, but little efficacy.  He denied any 
flare-ups with pain, weakness, or functional loss.  He 
complained of cramping in the thighs and calves, as well as 
the burning of the toes, which occurs mostly midday when he 
is trying to either walk or drive a car.  He stated that this 
interfered with both of his occupations, which required him 
to retire from the post office as a deliveryman in January 
2006.  He also stated that his daily activities had to be 
modified because of the numbness of the bottom of the feet, 
tingling of the toes, cramping of the legs, and weakness of 
the legs.  He also stated that his complaints were strictly 
of peripheral nerve involvement without any central nervous 
system or joint involvement.  


Neurologic examination revealed the cranial nerves to be 
intact.  Cerebellar function studies were normal and deep 
tendon reflexes were 1/3 symmetric.  No pathologic reflexes 
were elicited and sensory modalities including light touch, 
proprioception, and vibratory were all negative or within 
normal limits.  The peripheral pulses, including dorsal, 
pedal, and posterior tibial pulses were normal as well as 
color, temperature, hair distribution, and nails.  The 
diagnosis was peripheral neuropathy, bilateral, lower 
extremity, sensory.  The examiner also noted that 
Electromyograms (EMG) performed in November 2005 and February 
2006 confirmed the presence of a bilateral sensory neuropathy 
attributive to antecedent type 2 diabetes mellitus.  
  
Also of record are VA outpatient treatment reports dated from 
July 2005 to June 2006 and private treatment reports dated in 
August 2007 and May 2008.  However, these reports reflect the 
diagnosis and treatment of bilateral peripheral neuropathy of 
the upper extremities.  

Given the above, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 10 percent for either of the Veteran's service-connected 
lower extremities.  The August 2006 VA examination shows 
peripheral sensory neuropathy of the bilateral lower 
extremities.  While the Veteran complained of cramping, 
burning, and tingling in the lower the August 2006 VA 
examination showed intact cranial nerves, normal cerebellar 
function studies, symmetric deep tendon reflexes, no 
pathologic reflexes, a normal sensory examination, normal 
reflexes, and normal peripheral pulses.  Furthermore, the 
August 2006 VA examiner characterized the Veteran's 
peripheral neuropathy of the lower extremities to be 
"sensory," and pursuant to 38 C.F.R. § 4.123  when the 
involvement is only sensory, the rating should be for the 
mild, or at most, the moderate degree.  Thus, the Board 
concludes that these findings are more consistent with mild 
disability warranting the current 10 percent rating under 
Code 8520 for mild incomplete paralysis of the sciatic nerve.

The Board also finds that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate disabilities of the sciatic nerve, consideration 
of other diagnostic codes for evaluating the disability is 
not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the 
Board finds that the ratings assigned are appropriate and 
there is no basis for higher schedular ratings.  

As for extraschedular consideration, the record shows that 
the Veteran stopped working as a mail carrier in January 2006 
as a result of his service-connected peripheral neuropathy of 
the lower extremities.  Such evidence raises the issue of 
entitlement to an extra-schedular rating for his service-
connected peripheral neuropathy of the bilateral lower 
extremities.  Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, additional development must be undertaken, to 
include contacting the Veteran for additional information.  
Thereafter, as outlined in the Remand below, the RO should 
consider whether referral for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

2.	Arthritis of the cervical spine

As above, the Veteran's service treatment records show 
arthritis of the cervical spine in his October 1980 
separation examination.  Service connection was granted and a 
10 percent rating assigned for arthritis of the cervical 
spine and right ring finger by rating decision dated in July 
1981.  By rating decision dated in April 2003 the RO 
continued the 10 percent rating for the Veteran's arthritis 
but separated the cervical spine and right ring finger 
arthritis, assigning a 10 percent disability rating for the 
cervical spine arthritis and a noncompensable disability 
rating for the right ring finger arthritis.  By rating 
decision dated in February 2006 the RO increased the 
disability rating for arthritis of the cervical spine from 10 
percent to 20 percent disabling.  The Veteran's arthritis of 
the cervical spine continues to be rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  

DC 5242 rates disabilities of the spine according to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under that formula, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the level of severity of the Veteran's 
arthritis of the cervical spine includes a cervical spine VA 
examination dated in January 2006.  During this examination 
the Veteran reported that he had recently retired from the 
Post Office because of his difficulty with his back as far as 
being able to walk.  It did not involve his neck.  His 
current medications included Sudanophil, Simvastatin, 
Thymine, Folic acid, Metformin, Gemfibrozil, Lisinopril, 
Naproxen, Bupropion, Rosiglitazone, and Loratadine without 
any side effects.  The Veteran reported that while stationed 
at Luke Air Force Base in 1975, he developed spontaneous 
progressive increasing tightness, pain and spasm in the 
cervical spine without radiation.  He did not believe any X-
rays were performed.  He was treated with Aspirin and a 
muscle relaxant type of which he did not know the does, but 
did not have any side effects and there was no surgical 
intervention.  There had been no direct onset of any trauma.  

The pain in the cervical spine region was without radiation.  
It was constant, a dull ache, and intensity of 5 over 10 
which he was currently on no medication.  He said that the 
pain was constant every single day without change and he 
denied flare-ups.  He also denied weight loss, fever, 
malaise, dizziness, visual disturbance, numbness, weakness, 
bladder, bowel complaint, nor erectile dysfunction.  He 
denied the use of a cane, crutches, nor a walker.  He stated 
that in 1975, he had a brace for his neck which he had used 
for about a month without any side effects and without any 
value and he discontinued using it.  He was able to walk less 
than one block but only because of his lower back, not his 
service-connected neck disorder.  He denied any history of a 
fall.  There was no trauma, surgery, or any force.  He also 
denied any surgical intervention.  He stated there was no 
difficulty except for walking, which was secondary to his low 
back and had nothing to do with his neck.  There was no 
difficulty with eating, grooming, bathing, toileting, and 
dressing.  His occupation was comprised because of his back 
and not his neck.  

Examination of the cervical spine revealed reduction at the 
normal lordotic curve.  There was no tenderness, scar, 
asymmetry, or fasiculations.  Forward flexion was 36 degrees, 
repeated times 10, associated with spasm in the absence of 
pain, fatigue, weakness, nor lack of endurance.  Extension 
was 26 degrees, repeated times 10, associated with pain and 
spasm in the absence of fatigue, weakness, nor lack of 
endurance.  Left lateral flexion was 8 degrees, repeated 
times 10, because of pain in the absence of fatigue, 
weakness, nor lack of endurance.  Right lateral flexion was 
22 degrees, repeated times 10, with pain and spasm in the 
absence of fatigue, weakness, nor lack of endurance.  Left 
lateral rotation was 52 degrees, repeated times 10, with pain 
and spasm in the absence of fatigue, weakness, nor lack of 
endurance.  Right lateral rotation was 45 degrees, repeated 
times 10, with pain and spasm in the absence of fatigue, 
weakness, nor lack of endurance.  There was distinct 
reduction in the normal lordotic curve.  There was no 
evidence of pain from motion, spasm, weakness, nor evidence 
of tenderness.  There was no difficulty with chewing, 
breathing, diaphragmatic respiration, gastrointestinal 
symptom, costal margins, abdominal compromise, dyspnea, 
dysphagia, and subluxation.  

Neurologic examination revealed cranial nerves to be intact.  
Cerebellar function studies were normal.  Deep tendon 
reflexes were 0/3, even enhanced.  No pathologic reflexes 
were elicited.  In all sensory modalities of the lower 
extremities and not the upper extremities revealed decreased 
vibratory two-point discrimination light touch vibratory and 
proprioception, secondary to the low back problem and 
unrelated to the cervical spine.  
  
The diagnosis was degenerative joint disease of the cervical 
spine with loss of the normal lordotic curve in the absence 
of radiation.  No diagnostic studies were performed at this 
examination but the examiner noted that a September 2005 VA 
X-ray report showed degenerative arthritis and reversal of 
normal cervical lordosis.  

Also of record are VA outpatient treatment notes dated from 
January 2003 to June 2008.  These records primarily reflect 
treatment for the Veteran's service-connected diabetes and 
associated peripheral neuropathy as well as for his non-
service-connected low back disorder.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the Veteran's arthritis of the cervical spine under the 
scheduler criteria.  The Veteran's range of motion does not 
meet the criteria for a 30 percent rating as his forward 
flexion of the cervical spine is greater than 15 degrees.  
There is also no evidence of any incapacitating episodes 
relating to intervertebral disc syndrome during the past 12 
months.  Thus, a disability rating greater than 20 percent 
under DC 5243 is not warranted.  Furthermore, there are no 
other alternative diagnostic codes under 38 C.F.R. § 4.71a 
that could apply to the Veteran's cervical spine disorder.   

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's arthritis of 
the cervical spine under DeLuca as it appears that the 20 
percent rating currently assigned is already taking into 
account the provisions of DeLuca.  The Board notes that the 
results of the January 2006 VA examination do not meet the 
criteria for a 20 percent rating as the Veteran's forward 
flexion of the cervical spine is greater than 30 degrees and 
his combined range of motion of the cervical spine is greater 
than 170 degrees.  Thus, it appears that the 20 percent 
rating currently assigned is taking into account the 
Veteran's complaints of pain during the January 2006 VA 
examination.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate injuries to the cervical spine, consideration of 
other diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 20 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected arthritis of the cervical spine in this 
case does not more nearly approximate the next higher rating.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With regard to the claim for service connection for 
peripheral neuropathy of the upper extremities, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed 
with regard to this issue.

With regard to the claim for service connection for a low 
back disorder, complete, timely, notice was sent in a 
September 2006 letter.  This letter also addressed the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the claim for an initial disability rating 
greater than 10 percent for peripheral neuropathy of each 
extremity, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of February 24, 2005, the date of his claim 
for an increased rating for his service-connected diabetes 
mellitus, and 10 percent ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  He was also provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, by correspondence dated in April 2006 and September 
2006.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the claim for an increased rating for 
arthritis of the cervical spine, complete notice was sent in 
July 2008 and the claim was readjudicated in an August 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA need not conduct an examination with respect to the low 
back issue decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4). Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's current low back disorder 
and any incident of active duty. Indeed, in view of the 26 
year gap between the claimed disorder and active duty, 
relating the Veteran's current low back disorder to his 
service would be entirely speculative. Therefore, there is no 
duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for peripheral neuropathy, right upper 
extremity is granted.

Service connection for peripheral neuropathy, left upper 
extremity is granted.

Service connection for a low back disorder is denied.

An initial disability rating greater than 10 percent for 
peripheral neuropathy, right lower extremity on a schedular 
basis is denied.  

An initial disability rating greater than 10 percent for 
peripheral neuropathy, left lower extremity on a schedular 
basis is denied.

A disability rating greater than 20 percent for arthritis of 
the cervical spine is denied.


REMAND

The Veteran claims that he is unable to obtain substantial 
gainful employment as a result of his service-connected 
disabilities.  Total disability will be considered to exist 
where there is present any impairment of mind and body that 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that the veteran meets the 
schedular requirements.  If there is only one service 
connected disability, this disability should be rated at 60 
percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with 
sufficient additional service connected disability to bring 
the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for type 2 diabetes mellitus, 
evaluated as 20 percent disabling; arthritis of the cervical 
spine, evaluated as 20 percent disabling; hypertension with 
left ventricular hypertrophy, evaluated as 10 percent 
disabling; peripheral neuropathy, right lower extremity, 
associated with type 2 diabetes mellitus, evaluated as 10 
percent disabling; peripheral neuropathy, left lower 
extremity, associated with type 2 diabetes mellitus, 
evaluated as 10 percent disabling; chronic maxillary 
sinusitis, evaluated as non-compensably disabling; chronic 
nonspecific urethritis and prostatitis, evaluated as 
noncompensably disabling; arthritis of the right ringer 
finger, evaluated as non-compensably disabling; and, erectile 
dysfunction associated with type 2 diabetes mellitus, 
evaluated as non-compensably disabling.  A combined 
disability evaluation of 60 percent is currently in effect.  


In this decision, the Board is granting service connection 
for peripheral neuropathy of the bilateral upper extremities 
in this decision and the RO has not yet assigned a disability 
rating for these disabilities.  Therefore, it is unclear at 
this point whether the Veteran meets the schedular criteria 
for a TDIU.

The Board finds that the grant of service connection for 
peripheral neuropathy of the bilateral upper extremities in 
this decision raises questions as to the parameters of the 
Veteran's disability and is inextricably intertwined with the 
issue of entitlement to TDIU.  Therefore, the Board may not 
properly review the Veteran's claim for entitlement to TDIU 
until the RO assigns disability ratings for peripheral 
neuropathy of the bilateral upper extremities.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

As noted above, the evidence in connection with the Veteran's 
service-connected peripheral neuropathy of the lower 
extremities raises the possibility that 38 C.F.R. § 3.321 is 
applicable.  The Board does not itself have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis, but it may submit the case for 
assignment of such a rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must 
contact the Veteran to determine if he has any additional 
evidence relevant to the question of whether his bilateral 
peripheral neuropathy has caused marked interference with 
employment, to include documentation of time lost from 
school/work and statements from supervisors and/or co-workers 
concerning interference with employment associated with his 
peripheral neuropathy of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate a 
claim for an extrascheduar rating 
under 38 C.F.R. § 3.321(b) for his 
service-connected peripheral 
neuropathy of the lower extremities 
and an explanation as to the 
information and evidence needed to 
establish an effective date for an 
extraschedular rating.  

Notify the Veteran that evidence that 
could be pertinent to his claim 
includes documentation of time lost 
from work and statements from 
supervisors and/or co-workers 
concerning interference with 
employment associated with his 
bilateral peripheral neuropathy.

2.  After completion of the 
foregoing, determine whether referral 
of the case to the Under Secretary 
for Benefits of the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular rating for peripheral 
neuropathy of the bilateral lower 
extremities under the provisions of 
38 C.F.R. § 3.321(b) is warranted, 
with specific consideration of the 
sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).

3.  After disability ratings have 
been assigned for peripheral 
neuropathy of the bilateral upper 
extremities, the AMC/RO should 
readjudicate the Veteran's claim for 
entitlement to a total disability 
rating based on individual 
unemployability (TDIU) due to the 
Veteran's service-connected 
disabilities.   

4.  If any benefit sought on appeal 
remains denied, the AMC/RO should 
issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be 
given an opportunity to respond, 
before the case is returned to the 
Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


